DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed July 16, 2021, have been noted; however, these arguments are moot based on a new grounds of rejection discussed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry et al. (US 2018/0160132, already of record, referred to herein as “Hendry”) in view of Ray et al. (US 2021/0099732, referred to herein as “Ray”).

Regarding claim 1, Hendry discloses: A method of video decoding performed in a video decoder (Hendry: Fig. 1A, disclosing encoding and decoding), comprising:
receiving a first syntax element from a bitstream of a coded video (Hendry: paragraph [0045], disclosing a variety of syntax elements generated by a video encoder for use by a video decoder when decoding the bitstream), the syntax element indicating whether a sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0033], [0052], [0151], [0166], disclosing a sequence parameter set that indicates parameters applicable to zero or more sequences of pictures as well as a separate_colour_plane_flag equal to 1 specifying that the three color components of the 4:4:4 chroma format are coded separately); and
inferring a value of a second syntax element to disable a coding tool that uses multiple color components of a picture as input or depends on a chroma component of a picture when the syntax element indicates that the sequence of pictures are monochrome or include three color components that are coded separately… (Hendry: paragraphs [0052] and [0166], disclosing that the separate_colour_plane_flag equal to 0 specifies that the color components are not coded separately and that when separate_colour_plane_flag is not present it is inferred to be equal to 0).
Hendry does not explicitly disclose: wherein the second syntax element indicates whether joint coding of chroma residuals is enabled.
However, Ray discloses: wherein the second syntax element indicates whether joint coding of chroma residuals is enabled (Ray: paragraph [0018], disclosing use of a syntax element to signal whether joint coding of chroma residuals is enabled).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the joint coding syntax of Ray in the method of Hendry.
One would have been motivated to modify Hendry in this manner in order to reduce the amount of data that need be signaled in a bitstream and thus improve coding efficiency (Ray: paragraph [0022]).

Regarding claim 7, Hendry and Ray disclose: The method of claim 1, further comprising: receiving the second syntax element indicating whether joint coding of chroma residuals is enabled when the sequence of pictures are determined as not monochrome and include three color components that are not coded separately (Hendry: paragraphs [0052], [0151], and [0166], disclosing that the separate_colour_plane_flag can indicated whether the three color components of the chroma format are coded separately or not and that when the flag equals 0 it specifies that the color components are not coded separately).

claim 10, Hendry and Ray disclose: The method of claim 1, further comprising:
determining a value of a variable indicating a chroma array type of the sequence of pictures when the sequence of pictures are determined as not monochrome and include three color components that are not coded separately (Hendry: paragraphs [0033], [0052], [0151], and [0166], disclosing that the separate_colour_plane_flag can indicate whether the three color components of the chroma format are coded separately or not and that when the flag equals 0 1t specifies that the color components are not coded separately); and
receiving one of the following syntax elements when the value of the variable is determined to be non-zero: a syntax element indicating whether joint coding of chroma residuals is enabled, a third syntax element indicating whether ACT is enabled, or a fourth syntax element indicating whether BDPCM for chroma component is enabled (Hendry: paragraphs [0033], [0052], [0151], [0166] and [0191] disclosing that the separate_colour_plane_flag can indicate whether the three color components of the chroma format are coded separately or not and that when the flag equals 0 it specifies that the color components are not coded separately and a TVMP syntax element 1s enabled when the value of the first flag 1s equal to 1).

Regarding claim 12, Hendry and Ray disclose: An apparatus of video decoding (Hendry: Fig. LA, disclosing encoding and decoding), comprising circuitry (Hendry: paragraph [0050], disclosing implantation via circuitry) configured to:
receive a first syntax: element from a bitstream of a coded video (Hendry: paragraph [0045], disclosing a variety of syntax elements generated by a video encoder for use by a video decoder when decoding the bitstream), the syntax element indicating whether a sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0033], [0052], [0151], [0166], disclosing a sequence parameter set that indicates parameters applicable to zero or more sequences and
infer a value of a syntax element to disable a coding tool that uses multiple color components of a picture as input or depends on a chroma component of a picture when the syntax element indicates that the sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0052] and [0166], disclosing that the separate_colour_plane_flag equal to 0 specifies that the color components are not coded separately and that when separate_colour_plane_flag is not present it is inferred to be equal to 0), 
wherein the second syntax element indicates whether joint coding of chroma residuals is enabled (Ray: paragraph [0018], disclosing use of a syntax element to signal whether joint coding of chroma residuals is enabled).
The motivation for combining Hendry and Ray has been discussed in connection with claim 1, above.

Regarding claim 17, Hendry discloses: A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method of video decoding (Hendry: Fig. LA, disclosing encoding and decoding; paragraphs [0018] and [0050], disclosing implantation via software and processing hardware), the method comprising:
receiving a first syntax element from a bitstream of a coded video (Hendry: paragraph [0045], disclosing a variety of syntax elements generated by a video encoder for use by a video decoder when decoding the bitstream), the syntax element indicating whether a sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0033], [0052], [0151], [0166], disclosing a sequence parameter set that indicates parameters applicable to zero or more sequences and
inferring a value of a second syntax element to disable a coding tool that uses multiple color components of a picture as input or depends on a chroma component of a picture when the syntax element indicates that the sequence of pictures are monochrome or include three color components that are coded separately (Hendry: paragraphs [0052] and [0166], disclosing that the separate_colour_plane_flag equal to 0 specifies that the color components are not coded separately and that when separate_colour_plane_flag is not present it is inferred to be equal to 0),
wherein the second syntax element indicates whether joint coding of chroma residuals is enabled (Ray: paragraph [0018], disclosing use of a syntax element to signal whether joint coding of chroma residuals is enabled).
The motivation for combining Hendry and Ray has been discussed in connection with claim 1, above.

Claims 2-6, 8-9, 11, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendry in view of Ray as applied to claim 1 above, and further in view of Zhang et al. (US 2015/0373327, already of record, referred to herein as “Zhang).

Regarding claim 2, Hendry and Ray disclose: The method of claim 1, as discussed above.
Hendry and Ray do not explicitly disclose: wherein the disabled coding tool is one of a coding tool of: the joint coding of chroma residuals, active color transform (ACT), or block-based delta pulse code modulation (BDPCM) for chroma component.
However, Zhang discloses: wherein the disabled coding tool is one of a coding tool of: the joint coding of chroma residuals, active color transform (ACT), or block -based delta pulse code modulation (BDPCM) for chroma component (Zhang: paragraphs [0009] through [0013] and [0238], disclosing use of a color space transform mode for residual data).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the coding of Zhang in the method of Hendry and Ray
One would have been motivated to modify Hendry and Ray in this manner in order to improve the coding performance of in-loop color space transform (Zhang: paragraph [0079)).

Regarding claim 3, Hendry, Ray and Zhang disclose: The method of claim 1, wherein the inferring the value of the second syntax element to disable the coding tool that uses the multiple color components of a picture as input includes: inferring the value of the second syntax element indicates that the joint coding of chroma residuals is disabled (Zhang: paragraphs [0097] and [0215], disclosing where a value of cu_chroma_qp_offset_enabled_flag 1s inferred to be equal to 0; Ray: paragraph [0018], disclosing that the syntax element may indicate that joint coding of chroma residuals is disabled).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Regarding claim 4, Hendry and Zhang disclose: The method of claim 1, further comprising: inferring a value of a third syntax element to disable a coding tool that uses multiple color components of the picture as input (Zhang: paragraph [0149], disclosing determining whether to enable or disable color transform) wherein the third syntax element indicates whether ACT is enabled, and wherein the value of the third syntax element is inferred to be equal to zero (Zhang: paragraphs [0097] and [0215], disclosing where a value of cu_chroma_qp_oftset_enabled_flag 1s inferred to be equal to 0).
The motivation for combining Hendry and Zhang has been discussed in connection with claim 2, above.

Regarding claim 5, Hendry and Zhang disclose: The method of claim 1, further comprising: inferring a value of a fourth syntax element to disable a coding tool that depends on a chroma component of the picture as input (Zhang: paragraph [0149], disclosing determining whether to enable or disable color transform), wherein the fourth syntax element indicates whether BDPCM for chroma component is enabled, and the value of the fourth syntax element is inferred to be equal to zero (Zhang: paragraph [0121], disclosing inferring delta values for QPs indicating whether chroma component is enabled to be equal to zero).
The motivation for combining Hendry and Zhang has been discussed in connection with claim 2, above.

Regarding claim 6, Hendry and Zhang disclose: The method of claim 1, wherein the inferring the value of the second syntax element to disable the coding tool that uses multiple color components of the picture as input or depends on a chroma component of the picture (Zhang: paragraph [0149], disclosing determining whether to enable or disable color transform) includes: determining a value of a variable to be zero when the first syntax element indicates that the sequence of pictures are monochrome or include three color components that are coded separately (Zhang: paragraphs [0052] and [0166], disclosing a flag to indicate that the three color components of the 4:4:4 chroma format are separately and a separate_colour_plane_flag equal to 0 specifying that the color components are not coded separately), the variable indicating a chroma array type of the sequence of pictures (Zhang: paragraphs [0098] and [0114], disclosing the variables qPiCb and qPiCr where ChromaArrayType is not equal to 0); and in response to determining the value of the variable to be zero, inferring the value of one of the following syntax elements to be equal to zero: the second syntax element indicating whether joint coding of chroma residuals is enabled, a syntax element indicating whether ACT is enabled, or a syntax element indicating whether BDPCM for chroma component is enabled (Zhang: paragraphs [0097] and [0215], disclosing when cu_chroma_qp_offset_enabled_flag 1s equal to 0 the 
The motivation for combining Hendry and Zhang has been discussed in connection with claim 2, above.

Regarding claim 8, Hendry, Ray and Zhang disclose: The method of claim 4, further comprising: receiving a third syntax element indicating whether the ACT is enabled when the sequence of pictures are determined as not monochrome and include three color components that are not coded separately (Hendry: paragraphs [0033], [0052], [0151], and [0166], disclosing that the separate_colour_plane_flag can indicate whether the three color components of the chroma format are coded separately or not and that when the flag equals 0 tt specifies that the color components are not coded separately).

Regarding claim 9, Hendry, Ray and Zhang disclose: The method of claim 5, further comprising: receiving the fourth syntax element indicating whether the BDPCM for chroma component is enabled when the sequence of pictures are determined as not monochrome and include three color components that are not coded separately (Zhang: paragraphs [0179] and [0214], disclosing that newly introduced flags may be signaled only when chroma_format_idc is equal to 3 and the three color components of the 4:4:4 chroma format are not coded separately and the set of delta QPs may be signaled in an SPS, PPS, or slice header).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

claim 11, Hendry, Ray and Zhang disclose: The method of claim 1, further comprising: determining a value of a variable indicating a chroma array type of the sequence of pictures when the sequence of pictures are determined as not monochrome and include three color components that are not coded separately (Zhang: paragraphs [0179] and [0214], disclosing that newly introduced flags may be signaled only when chroma_format_idc is equal to 3 and the three color components of the 4:4:4 chroma format are not coded separately and the set of delta QPs may be signaled in an SPS, PPS, or slice header), and receiving a syntax element indicating whether BDPCM for chroma component is enabled when the value of the variable is determined to be non-zero (Zhang: paragraphs [0100] and [0141], disclosing that the syntax element cu_cp_delta_sign_flag specifies the sign of CuQpDeltaVal and, when equal to 1, the set of delta values of the quantization parameters for the three color components indicating the offset of QPs for the blocks with color transform are enabled), and when a lossless mode is enabled for the sequence of pictures (Zhang: paragraphs [0177] and [0214], disclosing lossless mode when lossless_enabled_flag 1s equal to 1).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Regarding claim 13, Hendry, Ray and Zhang disclose: The apparatus of claim 12, wherein the disabled coding tool is one of a coding tool of: the joint coding of chroma residuals, active color transform (ACT), or block –based delta pulse code modulation (BDPCNI) for chroma component (Zhang: paragraphs [0009] through [0013] and [0238], disclosing use of a color space transform mode for residual data).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

claim 14, Hendry and Zhang disclose: The apparatus of claim 12, wherein the circuitry is further configured to: infer the value of the second syntax element indicates that joint coding of chroma residuals is disabled (Zhang: paragraphs [0097] and [0215], disclosing where a value of cu_chroma_qp_offset_enabled_flag 1s inferred to be equal to 0; Ray: paragraph [0018], disclosing that the syntax element may indicate that joint coding of chroma residuals is disabled).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Regarding claim 15, Hendry, Ray and Zhang disclose: The apparatus of claim 12, wherein the circuitry is further configured to infer a value of a third syntax element to be equal to zero to disable a coding tool that uses the multiple color components of the picture as input, the third syntax element indicating whether ACT is enable (Zhang: paragraphs [0097] and [0215], disclosing where a value of cu_chroma_qp_offset_enabled_flag 1s inferred to be equal to 0).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Regarding claim 16, Hendry, Ray and Zhang disclose: The apparatus of claim 12, wherein the circuitry is further configured to: infer a value of a fourth syntax element to be equal to zero to disable a coding tool that uses the multiple color components of the picture as input, the firth syntax element indicating whether BDPCM for chroma component is enabled (Zhang: paragraph [0121], disclosing inferring delta values for QPs indicating whether chroma component is enabled to be equal to zero).

Regarding claim 18, Hendry, Ray and Zhang disclose: The non-transitory computer-readable medium of claim 17, wherein the disabled coding tool is one of a coding tool of: the joint coding of chroma residuals, active color transform (ACT), or block-based delta pulse code modulation (BDPCT) for chroma component (Zhang: paragraphs [0009] through [0013] and [0238], disclosing use of a color space transform mode for residual data).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Regarding claim 19, Hendry, Ray and Zhang disclose: The non-transitory computer-readable medium of claim 17, wherein the inferring the value of the second syntax element to disable the coding tool that uses the multiple color components of the picture as input includes: inferring the value of the syntax element indicates that joint coding of chroma residuals disabled (Zhang: paragraphs [0097] and [0215], disclosing where a value of cu_chroma_qp_offset_enabled_flag 1s inferred to be equal to 0; Ray: paragraph [0018], disclosing that the syntax element may indicate that joint coding of chroma residuals is disabled).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Regarding claim 20, Hendry, Ray and Zhang disclose: The non-transitory computer-readable medium of claim 17, wherein the method further includes: inferring a value of the third syntax element to be equal to zero to disable a coding tool that uses the multiple color components of the picture as input, the third syntax element indicating whether ACT is enabled (Zhang: paragraph [0149], disclosing determining whether to enable or disable color transform; paragraphs [0097] and [0215], disclosing where a value of cu_chroma_qp_offset_enabled_flag is inferred to be equal to 0).
The motivation for combining Hendry, Ray and Zhang has been discussed in connection with claim 2, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484